Citation Nr: 1443536	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-26 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.

4.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee patellofemoral syndrome.  

5.  Entitlement to a disability rating greater than 10 percent for the service-connected right knee patellofemoral syndrome.  

6.  Entitlement to a compensable disability rating for the service-connected peptic ulcer disease.



REPRESENTATION

Veteran represented by:	Jan D. Dils, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991 and from December 1993 to February 1997.  

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has denied the claim of service connection for PTSD; however, the Board has reopened and broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  The Veteran would be prejudiced if the Board were to proceed to adjudicate on the claim on the merits as further development is necessary.  Thus, the matter is remanded to the RO for further development and adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the July 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for an increased rating.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  The Board acknowledges that the May 2013 VA examiner indicated that the Veteran's service-connected right knee disability impacts his ability to work, in that the pain interferes with his quality of life, and he has pain on waking and in carrying out activities of daily living.  However, the Veteran has reported that he is unemployed because he cannot find a job in his hometown or close by.  See March 2011 VA examination.  The Veteran has also reported that he had been self-employed in gunsmithing and small engine repair for one to two years.  See May 2011 VA examination.  Thus, there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, TDIU has not been raised by the record and is not before the Board.  

At the July 2014 Board hearing, the Veteran, through his representative, motioned to advance the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c), and the Board granted the motion at the hearing.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of (a) entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder; (b) entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee patellofemoral syndrome; (c) entitlement to a disability rating greater than 10 percent for the service-connected right knee patellofemoral syndrome; and (d) entitlement to a compensable disability rating for the service-connected peptic ulcer disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied the claim for service connection for PTSD based in part on the determination that the Veteran has no verifiable in-service stressor.  

2.  The Veteran did not submit a notice of disagreement for the December 2005  rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for PTSD. 

3.  The additional evidence received since the December 2005 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The additional evidence received since the December 2005 rating decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for PTSD, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claims for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

In a December 2005 rating decision, the RO denied the claim for service connection for PTSD based on the determinations that the Veteran has no diagnosis of a present disability and no verifiable in-service stressor.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the December 2005 decision.  Moreover, no new and material evidence was submitted within a year of the December 2005 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

At the time of the December 2005 rating decision, the evidence of record included the Veteran's service treatment records, the Veteran's claim for service connection, and VA treatment records that show diagnoses of depression and PTSD.  Also of record were statements by the Veteran reporting service in the Persian Gulf and in Panama and seeing dead people and "other things" in service.  See e.g., October 2005 Veteran statement.

The additional evidence presented since the December 2005 rating decision includes treatment records showing diagnoses of PTSD and depression, which is essentially redundant of the evidence of record at the time of the December 2005 rating decision and is therefore not new.

On the other hand, the additional evidence presented since the December 2005 rating decision also includes the Veteran's report of the in-service stressor of Cuban refugee camp riots in Panama, in which his friends were both killed and injured during these riots.  See e.g., May 2009 Veteran Statement.  The credibility of the Veteran's report is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, VA has verified the in-service stressor of riots in Panama.  See February 2010 VA Memorandum.  Because the Veteran's report that he experienced the in-service stressor of riots in Panama is pertinent evidence that was absent at the time of the December 2005 rating decision, and such evidence raises a reasonable possibility of substantiating the claim, as such the Veteran's report is deemed to be the requisite new and material evidence needed to reopen the claim for service connection for PTSD.




	(CONTINUED ON NEXT PAGE)
ORDER

Because new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for PTSD, the claim to reopen is granted.


REMAND

Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and depressive disorder, that is related to service.  The Veteran has reported stressors to include witnessing his friends killed and injured in riots in Panama during Operation Safe Haven.  VA has verified the in-service stressor of riots in Panama.  See February 2010 VA Memorandum.  

The Veteran was afforded a VA psychiatric examination in February 2010, in which the examiner declined to diagnose the Veteran with PTSD and diagnosed the Veteran with depressive disorder.  This examination is inadequate as the examiner did not provide an opinion as to whether the depressive disorder is etiologically related to the Veteran's active service.

The Veteran was afforded another VA psychiatric examination in May 2011, in which the examiner declined to diagnose the Veteran with a psychiatric disorder.  The examiner stated, "[I am u]nable to provide meaningful estimation of the presence of any true psychological disorder or functional impairment associated with such due to evidence of gross over-reporting/exaggeration based on clinical interview record review and results of standardized psychometric assessment instruments."  The May 2011 VA examiner diagnosed the Veteran with "malingering."  This examination is inadequate as the examiner did not address other VA diagnoses of depression besides the February 2010 VA examiner's diagnosis, and the examiner did not provide sufficient explanation to reconcile his opinion with the prior VA diagnoses of depression. 

The Board acknowledges that the February 2011 private psychiatric evaluation, April 2011 private addendum opinion, and September 2014 private psychiatric evaluation show a diagnosis of PTSD with associated major depressive disorder, severe with psychotic features, and the private medical professional opined that the PTSD is related to the Veteran's reported in-service stressors.  However, the private opinion as to etiology is inadequate as there is no indication that the private medical professional reviewed the Veteran's service records.  Further, the nexus opinions are apparently based on all of the Veteran's reports of many different stressors in service, rather than on specific stressors that have been corroborated by evidence other than the Veteran's lay statements.  See generally 38 C.F.R. § 3.304 (requiring credible supporting evidence that the claimed in service stressor occurred).  

These facts are pertinent to the claim for service connection for PTSD and raise additional medical questions.  First, it is unclear whether the Veteran has a psychiatric disorder.  Second, it is unclear whether a diagnosed psychiatric disorder, to include major depressive disorder, is related to service.  Therefore, the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD and depressive disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The Veteran has indicated that he received psychiatric treatment and/or counseling in-service.  See e.g., June 2009 Veteran statement.  The in-service treatment records pertaining to psychiatric treatment and counseling should be obtained and associated with the file.  See 38 C.F.R. § 3.159.  

Service Connection for a Left Knee Disability

The Veteran was afforded a VA examination regarding the left knee in May 2011, in which the examiner declined to diagnose the Veteran with a left knee disability.  The examiner stated that there was no objective finding of any joint pathology of the left knee on his imaging or on his physical exam.  However, on examination, the examiner noted objective evidence of a decreased range of motion for the left knee on flexion (limited to 135 degrees).  See generally 38 C.F.R. § 4.71, Plate II (normal flexion of the knee goes to 140 degrees).  Thus, the May 2011 VA examination is internally inconsistent and therefore inadequate.  The Board also notes that the May 2013 VA examination regarding the right knee found objective evidence of decreased range of motion of the left knee.  

Based on these facts, it is unclear whether the Veteran has a current left knee disability and whether a left knee disability is related to service or due to the right knee disability.  Thus, the Veteran should be afforded a new VA examination to determine the nature and etiology of a left knee disability, to include as secondary to the service-connected right knee patellofemoral syndrome.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Increased Rating for Peptic Ulcer Disease

The Veteran was last afforded a VA examination in March 2011, in which the examiner did not indicate the presence of bleeding ulcer.  Since the March 2011 VA examination, the Veteran reported that he was hospitalized twice for bleeding ulcer.  See July 2014 Board hearing transcript at p. 16.  Because the Veteran has not been examined since March 2011, the Veteran indicates a worsening of symptoms, and the Veteran indicates new symptomatology not present at the prior VA examination, a new VA examination is warranted to determine the current nature and severity of the service-connected peptic ulcer disease.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Increased Rating for Right Knee Patellofemoral Syndrome

The Veteran was last afforded a VA examination in May 2013, for which the examiner did not review the complete claims file and indicated that only VA treatment records were reviewed.  Further, the examiner noted that the Veteran has a firm 4cm by 4 cm cyst on the lateral aspect of his patella, but it is not clear whether this cyst causes functional impairment or has associated symptoms.  Because the examiner did not provide enough detail for rating purposes, a new VA examination is warranted to determine the current nature and severity of the service-connected right knee patellofemoral syndrome.  28 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please contact the Veteran and request that he provide or identify any outstanding treatment records pertinent to both knees, peptic ulcer disease, and to a psychiatric disability, specifically to include records pertaining to the hospitalizations for peptic ulcer disease.       

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain all in-service hospitalization and mental health treatment records pertaining to the Veteran's in-service counseling and psychiatric treatment.

3. Please obtain outstanding VA treatment records, including records from October 2010 to present. 

Associate any records obtained with the claims file.

4. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.




5. Afterwards, please obtain VA examinations to determine the current nature and severity of (a) the peptic ulcer disease, and (b) the right knee patellofemoral syndrome.  Please also obtain VA examinations to determine the nature and etiology of (a) a left knee disability, to include as secondary to the right knee disability, and (b) an acquired psychiatric disorder, to include PTSD and depressive disorder.  

Make the claims file available to the examiners for review of the case.  The examiners are each asked to note that this case review took place.  

      Regarding the peptic ulcer disease:

Please address the current nature, severity, and all symptoms of the Veteran's service-connected peptic ulcer disease.

Regarding the right knee disability:

Please address the current nature, severity, and all symptoms of the Veteran's service-connected right knee disability.  

a. Please set forth the extent of any functional loss present for the service-connected right knee disability due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  Please indicate whether there is favorable or unfavorable ankylosis of the right knee.  

b. Please indicate whether there is recurrent subluxation or lateral instability of the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

c. Please indicate whether the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

d. Please address the nature, severity, and all symptoms of scar associated with the right knee disability.

e. Please address the current nature, severity, and all symptoms associated with the cyst on the lateral aspect of the patella, including any functional impairment thereof.  See May 2013 VA examination.

      Regarding the left knee:
      
a. Please provide an opinion as to the nature and diagnosis(es) of a left knee disability.  The examiner's attention is invited to records of objective findings of limitation of motion and the Veteran's reports of symptoms.

b. If the Veteran has a diagnosed left knee disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such left knee disability is etiologically related to service, to include as a result of a hyperextension injury of the left knee in service in April 1994.  

(a) If the diagnosed left knee disability is not related to service, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the left knee disability was caused by the service-connected right knee disability, to include as a result of an altered gait therefrom.  

(b) If the diagnosed left knee disability is not related to service or caused by the right knee disability, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the left knee disability was aggravated (i.e., worsened) beyond the natural progress by the service-connected right knee disability, to include as a result of an altered gait therefrom.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disability.  




	Regarding an acquired psychiatric disability: 

a. Please provide an opinion as to the nature and diagnosis(es) of the Veteran's psychiatric disorder.  The examiner's attention is invited to the diagnoses of PTSD and depressive disorder.  

In so doing, please attempt to reconcile the prior conflicting medical evidence regarding the existence and diagnoses of a psychiatric disorder.   

b. If the Veteran has PTSD, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to the verified in-service stressors (e.g., riots in Panama).  

c. If the Veteran has any diagnosed acquired psychiatric disorder other than PTSD, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disorder is etiologically related to service.

A rationale must be offered for any opinion expressed.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


